DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3-9, 11-15, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For claim 1, the cited art of record fails to teach or fairly suggest a stretchable structure of an absorbent article comprising the combination of first and second nonwoven sheet layers wherein the first sheet is a low adhesion nonwoven fabric having a lower peel strength with respect to hot melt adhesive than the second layer, wherein the first and second sheet layers are bonded via the hot melt adhesive in a striped pattern that is intermittent in the longitudinal direction of elastically stretchable members and continuously elongated in a direction intersecting the elastically stretchable members and wherein intersection points if the bonded portions and the elastically stretchable members include a discontinuous hot melt adhesive in the direction intersecting with the elastically stretchable members on the first side and a continuous hot melt adhesive in the direction intersecting with the elastically stretchable members on the second side.
With respect to claim 5, the cited art of record fails to teach or fairly suggest a stretchable structure of an absorbent article comprising the combination of first and 
For claim 6, the cited art of record fails to teach or fairly suggest a stretchable structure of an absorbent article comprising the combination of first and second nonwoven sheet layers wherein the first sheet is a low adhesion nonwoven fabric having a lower peel strength with respect to hot melt adhesive than the second layer, wherein the first and second sheet layers are bonded via the hot melt adhesive in a striped pattern that is intermittent in the longitudinal direction of elastically stretchable members and continuously elongated in a direction intersecting the elastically stretchable members and wherein the first sheet has a higher content of a water repellent agent than the second sheet or an externally added water repellent agent with the second sheet having an internally added water repellent agent.
For claim 7, the cited art of record fails to teach or fairly suggest a stretchable structure of an absorbent article comprising the combination of first and second nonwoven sheet layers wherein the first sheet is a low adhesion nonwoven fabric having a lower peel strength with respect to hot melt adhesive than the second layer, wherein the first and second sheet layers are bonded via the hot melt adhesive in a striped pattern that is intermittent in the longitudinal direction of elastically stretchable 
As to claim 9, the cited art of record fails to teach or fairly suggest a method of manufacturing a stretchable structure of an absorbent article using a low adhesion nonwoven fabric first sheet having a lower peel strength with respect to hot melt adhesive than the second layer and sandwiching a plurality of elongated elastically stretchable members therebetween, forming sheet bonded portions between the first and second sheets via a hot melt adhesive in a striped pattern that is intermittent in the longitudinal direction of elastically stretchable members and continuously elongated in a direction intersecting the elastically stretchable members through the application of the hot melt adhesive to the second sheet layer but not to the first sheet layer.
As to claim 12, the cited art of record fails to teach or fairly suggest a method of manufacturing a stretchable structure of an absorbent article using a low adhesion nonwoven fabric first sheet having a lower peel strength with respect to hot melt adhesive than the second layer and sandwiching a plurality of elongated elastically stretchable members therebetween, forming sheet bonded portions between the first and second sheets via a hot melt adhesive in a striped pattern that is intermittent in the longitudinal direction of elastically stretchable members and continuously elongated in a direction intersecting the elastically stretchable members through an engraved roll and pressure bonded where an application width is set to 0.5-4mm and the interval between adjacent applications is set to 4 to 8 mm.
As to claim 13, the cited art of record fails to teach or fairly suggest a method of manufacturing a stretchable structure of an absorbent article using a low adhesion nonwoven fabric first sheet having a lower peel strength with respect to hot melt adhesive than the second layer and sandwiching a plurality of elongated elastically stretchable members therebetween, forming sheet bonded portions between the first and second sheets via a hot melt adhesive in a striped pattern that is intermittent in the longitudinal direction of elastically stretchable members and continuously elongated in a direction intersecting the elastically stretchable members wherein the first sheet has a higher area of higher area rate of concaves and a larger number of concaves per unit than the second sheet layer.
As to claim 14, the cited art of record fails to teach or fairly suggest a method of manufacturing a stretchable structure of an absorbent article using a low adhesion nonwoven fabric first sheet having a lower peel strength with respect to hot melt adhesive than the second layer and sandwiching a plurality of elongated elastically stretchable members therebetween, forming sheet bonded portions between the first and second sheets via a hot melt adhesive in a striped pattern that is intermittent in the longitudinal direction of elastically stretchable members and continuously elongated in a direction intersecting the elastically stretchable members wherein the first sheet has a higher content of a water repellent agent than the second sheet or an externally added water repellent agent with the second sheet having an internally added water repellent agent.
As to claim 15, the cited art of record fails to teach or fairly suggest a method of manufacturing a stretchable structure of an absorbent article using a low adhesion nonwoven fabric first sheet having a lower peel strength with respect to hot melt adhesive than the second layer and sandwiching a plurality of elongated elastically stretchable members therebetween, forming sheet bonded portions between the first and second sheets via a hot melt adhesive in a striped pattern that is intermittent in the longitudinal direction of elastically stretchable members and continuously elongated in a direction intersecting the elastically stretchable members wherein the first sheet has a higher content of softening agent than the second sheet or an externally added softening agent with the second sheet having an internally added softening agent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.